Case 18-42916-pwb   Doc 27   Filed 03/26/19 Entered 03/26/19 10:43:10   Desc
                                  Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA

                        TRUSTEE’S SUPPLEMENTAL REPORT
                       FOLLOWING CONFIRMATION HEARING


     CASE NO.   R18-42916-PWB                   PAUL W. BONAPFEL, JUDGE
     DEBTOR(S): SHEENEQUA MACK                  DATE: MARCH 6, 2019

           BRANDI L. KIRKLAND REPORT BACK IN 10 DAYS

           WHETHER THE DEBTOR(S) PLAN PAYMENTS ARE CURRENT.

           THE TRUSTEE HAS REVIEWED THE CASE AS INSTRUCTED AND

           RECOMMENDS AGAINST CONFIRMATION BECAUSE:
           THE DEBTOR(S) PLAN PAYMENTS REMAIN DELINQUENT.
           PLEASE ENTER AN ORDER OF DISMISSAL.




                                              /s/
                                    BRANDI L. KIRKLAND, ATTORNEY
                                    STATE BAR NO. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, Georgia 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
Case 18-42916-pwb   Doc 27   Filed 03/26/19 Entered 03/26/19 10:43:10   Desc
                                  Page 2 of 2
     R18-42916-PWB
                             CERTIFICATE OF SERVICE

          This is to certify that on this day I caused a copy
     of the foregoing pleading to be served via United States
     First Class Mail, with adequate postage thereon, on the
     following parties at the address shown for each:

     DEBTOR(S):

     SHEENEQUA MACK
     1666 WOODLAWN ROAD
     CHATSWORTH, GA 30705-5917

     I further certify that I have on this day electronically
     filed the pleading using the Bankruptcy Court's Electronic
     Filing program, which sends a notice of this document and
     an accompanying link to this document to the following
     parties who have appeared in this case under the
     Bankruptcy Court's Electronic Case Filing program:

     ROBERT RICKMAN
     RICKMAN & ASSOCIATES, PC


     This 26th day of March 2019




                    /s/
     Brandi L. Kirkland, Attorney
     State Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, Georgia 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
